FILED
                                                                    United States Court of Appeals
                                                                            Tenth Circuit

                        UNITED STATES COURT OF APPEALS                   February 24, 2021

                                                                       Christopher M. Wolpert
                                 FOR THE TENTH CIRCUIT                     Clerk of Court



  UNITED STATES OF AMERICA,

           Appellee-Plaintiff,

  v.                                                           No. 19-6182
                                                      D.C. No. 5:18-CR-00223-R-1
  SCOTT ALLEN JONES,                                         (W.D. Okla.)

           Appellant-Defendant.



                                 ORDER AND JUDGMENT*


Before PHILLIPS, SEYMOUR and CARSON, Circuit Judges.




       Scott Allen Jones was convicted of a single count of possession of a firearm and

ammunition after conviction of a felony in violation of 18 U.S.C. § 922(g)(1). He

appeals, challenging the district court’s denial of his motion to suppress evidence based

on an alleged illegal search of his grandfather’s shop. We exercise jurisdiction pursuant

to 28 U.S.C. § 1291 and affirm.




       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                      Background

       On August 21, 2018, Rick Stevens, a bail bondsman, notified Woodward County

Sheriff’s Deputy Caleb Merriman that defendant Scott Allen Jones was living in a shop

located at 3415 Eighth Street, Woodward, Oklahoma, and was presently there. There

were two outstanding arrest warrants for Mr. Jones, one for failing to appear at a hearing

on a charge of driving with a suspended license and another for failing to appear at a

hearing on a charge of assault and battery. Mr. Stevens did not disclose the source of his

information to Deputy Merriman but indicated he was familiar with Mr. Jones and his

girlfriend, Ashton Chavez, because he had been their bail bondsman for years. Mr.

Stevens was also a known informant who had previously provided Deputy Merriman

with reliable information about the location of other people. Based on this tip, Deputy

Merriman contacted Special Agents Kent Brown and Keith Frutiger of the Federal

Bureau of Investigations (“FBI”) and others to ask for their assistance in arresting Mr.

Jones.1

       Before he was contacted by Deputy Merriman, Special Agent Brown already

believed that Mr. Jones was living at the Woodward property. From multiple prior

witness and victim interviews, he knew of several individuals who had been taken by Mr.

Jones and others to the shop on the Woodward property, where they had then been tied



1
  Deputy Merriman made this request because he knew of Mr. Jones’s propensity for
violence. See Rec., vol. III at 30. Mr. Jones was believed to be a “shot caller” for the
Universal Aryan Brotherhood, a violent prison and street gang, id. at 8, and his assault
and battery charge was for allegedly dragging a woman by her hair and repeatedly
kicking her in the ribs, Rec., vol. I at 41.

                                             2
up, beaten, assaulted, maimed, and stabbed. Also, by reviewing recordings from a

continuously operating CCTV pole camera located approximately 150 yards from the

Woodward property, Special Agent Brown had noticed Mr. Jones regularly going in and

out of the shop, changing his outfits while inside, and receiving deliveries. So when

Deputy Merriman called on August 21, 2018, Special Agent Brown confirmed that the

FBI believed Mr. Jones was living at the shop.

       Shortly thereafter, Deputy Merriman, Special Agent Brown, Mr. Stevens, and

others went to the Woodward property and arrested Mr. Jones. While conducting a

protective sweep, Deputy Merriman saw a gun wedged between couch cushions. He

then obtained a search warrant and collected the gun. On September 5, 2018, a federal

grand jury indicted Mr. Jones for possessing a firearm after a felony conviction in

violation of 18 U.S.C. §§ 922(g)(1). Mr. Jones filed a motion to suppress the evidence

seized from the shop, arguing that the shop belonged to his grandfather and police had

neither a search warrant nor any reason to believe he was living there. The district court

denied his motion after an evidentiary hearing. Mr. Jones was then convicted by a jury

and sentenced to 120 months’ imprisonment. He appeals, asking this Court to reverse

the district court’s denial of his motion to suppress.

                                    Standard of Review

       We review the district court’s denial of a motion to suppress by considering the

totality of the circumstances and viewing the evidence “in the light most favorable to the

government.” United States v. Gay, 240 F.3d 1222, 1225 (10th Cir. 2001) (citing United

States v. Long, 176 F.3d 1304, 1307 (10th Cir. 1999)). “We accept the district court’s


                                              3
findings of facts unless clearly erroneous.” Id. “The ultimate determination of

reasonableness under the Fourth Amendment is a question of law we review de novo,

considering the totality of the circumstances.” Id. at 1226 (quoting United States v.

Dickerson, 195 F.3d 1183, 1186 (10th Cir.1999)).

                                        Discussion

       Mr. Jones disputes neither the validity of the warrant for his arrest nor the

authority of law enforcement officers to execute an arrest warrant by entering an

arrestee’s residence. He argues instead that because the shop at the Woodward property

belonged to his grandfather, Deputy Merriman was required to obtain a search warrant

before entering the property to arrest him.

       In a pair of decisions in the early 1980s, the Supreme Court provided the

framework for when law enforcement may enter a home to arrest the subject of an arrest

warrant without a search warrant. In Payton v. New York, 445 U.S. 573, 603 (1980), the

Court ruled that “an arrest warrant founded on probable cause implicitly carries with it

the limited authority to enter a dwelling in which the suspect lives when there is reason to

believe the suspect is within.” A year later, in Steagald v. United States, 451 U.S. 204,

205-06 (1981), the Court held that absent exigent circumstances or consent, officers

could not search a third party’s home for the subject of an arrest warrant without first

obtaining a search warrant. Mr. Jones contends the information available to Deputy

Merriman on August 21, 2018, did not support a reasonable belief that Mr. Jones was

living at the shop or that he was there on that morning. Accordingly, he asserts that

Steagald, not Payton, is the proper analysis.


                                                4
        “In a Payton analysis, this court recognizes a two-prong test: officers must have a

reasonable belief the arrestee (1) lived in the residence, and (2) is within the residence at

the time of entry.” Gay, 240 F.3d at1226 (citing Valdez v. McPheters, 172 F.3d 1220,

1224-25 (10th Cir.1999)). “Thus, whether Steagald or Payton applies is resolved under

the first prong of the Payton test.” Id.

A. Reasonable belief that Mr. Jones was living at the property

       Our cases make clear that Payton’s first prong is satisfied here if on the morning

of August 21, 2018, Deputy Merriman had an objectively reasonable belief that Mr. Jones

was residing at the Woodward property. In Gay, the officers executing an arrest warrant

possessed an objectively reasonable belief that a suspect lived at the location they entered

because the officers “engaged in a face-to-face discussion with the informant, who knew

[defendant] was currently involved in criminal activity, told the officers the location of

the residence based on personal knowledge, personally accompanied the officers to the

residence, pointed at the dwelling, and presumably remained accountable if the tip was

fabricated.” Id. at 1227.

       In the present case, Mr. Stevens was bail bondsman for Mr. Jones and Ms.

Chavez, had known them for several years, told Deputy Merriman about the location of

Mr. Jones’s residence, and went along in person as Deputy Merriman arrested Mr. Jones.

Deputy Merriman appropriately relied on Mr. Stevens’s tip because Mr. Stevens had

previously provided credible information about the location of other individuals. See

Adams v. Williams, 407 U.S. 143, 146 (1972) (finding officer was justified in relying on

informant’s tip because informant was known to officer personally and had provided


                                              5
officer with information in the past.); United States v. Brown, 496 F.3d 1070, 1075 (10th

Cir. 2007) (“The veracity of identified private citizen informants (as opposed to paid or

professional criminal informants) is generally presumed in the absence of special

circumstances suggesting that they should not be trusted.”) (quoting United States v.

Elmore, 482 F.3d 172, 180 (2d Cir. 2007)). In addition, Special Agent Brown confirmed

to Deputy Merriman that the FBI knew Mr. Jones was living at the Woodward property.

The collective knowledge doctrine enabled Deputy Merriman to rely on that information.

United States v. Chavez, 534 F.3d 1338, 1345 (10th Cir. 2008). Viewing this evidence

in the light most favorable to the government, Deputy Merriman had an objectively

reasonable belief that Mr. Jones was living at the Woodward property on the morning of

August 21, 2018.

B. Reasonable belief that Mr. Jones was currently at his residence

       The second prong of the Payton test requires Deputy Merriman to have had a

reasonable belief that Mr. Jones was physically present at the shop on the morning of his

arrest. As discussed above, Mr. Stevens, a credible informant, told Deputy Merriman

that Mr. Jones was currently at the Woodward property. He then accompanied Deputy

Merriman, Special Agent Brown, and others to the property, making himself liable to

accountability if his tip was fabricated. The district court concluded that this evidence

was sufficient to support a reasonable belief that Mr. Jones was at the Woodward

property at the time of his arrest. Viewing the evidence in the light most favorable to the

government, we agree.

       Based on the foregoing, we affirm the district court’s denial of Mr. Jones’s motion


                                             6
to suppress.

                   Entered for the Court



                   Stephanie K. Seymour
                   Circuit Judge




               7